IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


FMMB BIG LAKES, LLC.,                        : No. 216 WAL 2020
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
MARCIA A. CROCE,                             :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 27th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.